Citation Nr: 1514026	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967, including service in the Republic of Vietnam.  He died in August 2011.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a May 2012 administrative decision of the Department of Veterans Affairs (VA), Los Angeles, California, Regional Office (RO), that determined that the appellant was not the Veteran's surviving spouse for purposes of VA benefits.  

The appellant provided testimony before the undersigned at the RO in July 2014.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran was divorced from his previous spouse on August [redacted], 2010; and married the appellant on October [redacted], 2010, the Veteran and the appellant were married; the Veteran died on August [redacted], 2011. 

2.  The appellant was aware of the marriage that ended on August [redacted], 2010 and did not have a deemed valid marriage prior to October [redacted], 2010.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of basic eligibility to death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where the law and not the facts are controlling.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In this case the facts are not in dispute and the case turns on the application of the law to those facts.  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, are not applicable. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the appellant's hearing the issues were identified, the appellant expressed understanding that her claim had been denied because she and the Veteran had not been married for one year prior to his death.  

The record shows that the Veteran was previously married to the appellant's sister.  The Veteran and the appellant's sister were divorced on August [redacted], 2010.  The Veteran and the appellant were married on October [redacted], 2010.  The Veteran died on August [redacted], 2011.

A surviving spouse for VA purposes is defined as a person who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2014).   

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2014).  However, the surviving spouse must be married to the veteran for a period of one year or more prior to the veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2014). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2014). 

The appellant does not deny that she and the Veteran were married on October [redacted], 2010.  What she does aver though is that she and the Veteran lived together for many years prior to his death and that they could not get married because the woman to whom he was married would not "give him a divorce".   

It is not in dispute that the appellant and the Veteran lived together in a committed relationship for some time prior to their October 2010 marriage; however, recognition as a surviving spouse would require that they were married at least a year prior to the Veteran's death.

In response to questions at the hearing, the appellant indicated that she believed she and the Veteran were in a marital relationship prior to his divorce from her sister and the appellant's formal marriage to the Veteran.   Common-law marriage is not recognized in the state of California.  Tatum v. Tatum, 241 F.2d 401, 407 (9th Cir. 1957). 

The appellant's testimony and statements show that she was aware of the Veteran's marriage to her sister and the fact that it had not been terminated prior to August 2010.  There is; thus, no question of a deemed valid marriage prior to the formal marriage in October 2010.  Cf. 38 C.F.R. § 3.205(c) (2014) (providing for recognition of a marriage in some instance where the claimant provides evidence of marriage and avers that she had no knowledge of an impediment to the marriage).

Based on the above analysis, there is no legal basis for finding that the appellant and the Veteran were married for the requisite one year prior to his death.  Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).


ORDER

The appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of VA benefits.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


